Citation Nr: 1003205	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  02-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The Veteran testified before the undersigned at a hearing at 
the RO in April 2006.  A transcript of this hearing is 
associated with the claims folder.  

This case was previously before the Board in October 2006 and 
November 2008 and was remanded each time for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The October 2006 and November 2008 Board remands noted that 
due to continuing adjudication of the case of Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the Secretary of Veterans 
Affairs had imposed a stay affecting the issue of entitlement 
to service connection for diabetes mellitus.  The stay on 
processing these claims was lifted by way of Chairman's 
Memorandum 01-09-03, dated in January 2009.  The lifting of 
the stay was predicated on a decision by the United States 
Court of Appeals of the Federal Circuit in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed 
the Court's holding regarding the validity of 38 C.F.R. § 
3.307(a)(6)(iii).  


FINDINGS OF FACT

1.  There is competent medical evidence linking the Veteran's 
current schizoaffective disorder to his military service.

2.  Service personnel records show that the Veteran served 
aboard the USS Midway in the South China Sea from April 1965 
to November 1965.

3.  There is no evidence of service or visitation to the 
Republic of Vietnam. 

4.  There is competent evidence of a current diagnosis of 
diabetes mellitus.

5.  There is no evidence of diabetes mellitus in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current diabetes mellitus with 
his period of service, to include exposure to herbicide 
agents.


CONCLUSIONS OF LAW

1.  Service connection for schizoaffective disorder is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  Diabetes mellitus was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that an 
acquired psychiatric disorder and diabetes mellitus are 
related to his service in the United States Navy from March 
1955 to March 1976.  Specifically, with regard to the 
psychiatric disorder disorder, the Veteran claims that he 
began experiencing psychiatric problems during his military 
service, in approximately 1974.  With regard to the diabetes 
mellitus, the Veteran claims that he is entitled to the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.309(e) for his current diabetes mellitus.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, where the veteran 
served continuously for ninety (90) or more days during a 
period of war or in peacetime after December 31, 1946, and if 
a chronic disease, becomes manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for certain disorders, including Type 
II diabetes mellitus.  38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.

The Federal Circuit held that VA's interpretation of the 
phrase "served in the Republic of Vietnam," to the effect 
that a veteran must set foot on Vietnamese soil, was entitled 
to deference by the courts.  Haas v. Peake, 525 F.3d at 1168.
  
Analysis

1.	Acquired psychiatric disorder

The Veteran's service treatment records are negative for 
psychiatric problems; however, his service personnel records, 
beginning in December 1969, show a variety of personal 
problems to include arguments with his wife and failure to 
pay his debts.  

Private treatment records show that the Veteran developed 
major depression as early as November 1978, approximately two 
and a half years after his discharge from military service.  
The Veteran submitted a claim for service connection for 
mental depression in June 1992.  He was afforded a VA 
examination in September 1992 and a diagnosis of mental 
depression was given.  By rating decision dated in February 
1993 the RO denied service connection for mental depression, 
finding that there was no link between the Veteran's current 
mental depression and his military service.  The Veteran 
attempted to appeal this decision but submitted an untimely 
substantive appeal.  As such, the February 1993 rating 
decision became final.  The Veteran attempted to reopen this 
claim in March 2002.  

In connection with this new claim the Veteran submitted a 
December 2006 statement from Dr. R.J.D. in which Dr. R.J.D. 
opined that the Veteran has a long standing, severely 
disabling psychiatric disorder (bipolar disorder) which was 
aggravated by his military service.  

By decision dated in November 2008 the Board reopened the 
previously denied claim finding that new and material 
evidence had been submitted.  The Board also remanded the 
claim on the merits, requesting that a VA examination be 
performed and that an opinion be given with regard to the 
etiology of the Veteran's current psychiatric problems.  
  
The Veteran was afforded a VA psychiatric examination in 
November 2009.  Upon review of the claims file and mental 
status examination, the examiner diagnosed the Veteran with 
schizoaffective disorder and opined that the Veteran's 
current schizoaffective disorder is "at least as likely as 
not related at least temporally and possibly causally" to 
the Veteran's military service.   

Given the above, the Board finds that service connection for 
schizoaffective disorder is warranted.  A November 1978 
private treatment record shows a psychiatric disorder very 
soon after service, approximately two and a half years.  
Also, the December 2006 private physician and the November 
2009 VA examiner opined that the Veteran's current 
psychiatric problems are related to his military service.  
These opinions provide a plausible basis to conclude that the 
Veteran's current schizoaffective disorder is related to his 
military service.  With resolution of all reasonable doubt in 
the Veteran's favor, it is concluded that the evidence 
supports service connection for schizoaffective disorder.  38 
U.S.C.A. § 5107(b).  

2.	Diabetes mellitus

The Board finds that the preponderance of the evidence is 
against the claim of service connection for diabetes mellitus 
on a direct basis.  The Veteran's service treatment records 
are silent as to any complaint or diagnosis of diabetes 
mellitus or associated symptomatology.  Significantly, 
examination reports dated in December 1964, October 1970, and 
March 1976 are negative for any indication of diabetes 
mellitus.  The earliest evidence of diabetes mellitus is a 
private treatment report dated in January 2001, approximately 
25 years after military service.  The lapse of time between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether 
an injury or disease was incurred in service which resulted 
in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no 
competent medical evidence of record that links the Veteran's 
diabetes mellitus to any event in service, including the 
alleged herbicide exposure.  

The Board also finds that the preponderance of the evidence 
is against the claim of service connection for diabetes 
mellitus on a presumptive basis.  First, there is no evidence 
of diabetes mellitus within one year of military service.  38 
C.F.R. § 3.307(a)(3).  As was stated earlier, he was not 
diagnosed with the diabetes mellitus until January 2001, 
approximately 25 years after military service.  Second, while 
diabetes mellitus is one of the diseases for which 
presumptive service connection may be granted if there is 
evidence of exposure to herbicides in service, the Veteran's 
service records do not show that the he was ever exposed to 
herbicides while in service.  Service personnel records show 
that the Veteran served  aboard the USS Midway (CVA 41)  in 
operations in the South China Sea during the period of April 
1965 to November 1965.  The Veteran alleges that he was 
exposed to herbicides during this tour of duty.  
Specifically, he alleges that he worked as an engineer or 
machine inspector and sailed up and down the Viet Cong River 
where he would occasionally set foot on the beaches of 
Vietnam.  However, there is no indication that, based on the 
evidence of record, the Veteran was, in fact, exposed to 
herbicides.  The Veteran's service personnel records do not 
show that his boat was ever docked at the Republic of Vietnam 
and service connection on a presumptive basis based on 
exposure to Agent Orange is only available to veterans whose 
service involved other locations where the conditions of that 
service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 501; 38 C.F.R. §§ 3.307, 3.313.  
There is also no evidence in the Veteran's record to 
substantiate any visitation or service in the Republic of 
Vietnam or service in the other specific areas for which 
exposure is presumed. 

The Veteran's claim for service connection includes his own 
assertion that his current diabetes mellitus is related to 
his military service.  The Board does not doubt the sincerity 
of the Veteran's beliefs, however, he is not competent to 
provide a nexus opinion in a case such as this, involving 
complex medical questions.  See Jandreau, 492 F.3d at 1377.  

The Board has carefully considered the requirement the 
benefit-of-the-doubt rule. See Gregory v. Brown, 8 Vet. App. 
563, 570 (1996).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in April 2002, July 2002, April 
2003, July 2004, February 2005, and December 2006 letters and 
the claim was readjudicated in an October 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment and personnel records, 
assisted the appellant in obtaining evidence, afforded the 
appellant a psychiatric examination, obtained a medical 
opinion as to the etiology of the Veteran's psychiatric 
disorder, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA need not conduct an examination with respect to the 
diabetes mellitus claim decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim. 38 C.F.R. § 
3.159(c)(4).  There is no competent evidence that suggests a 
causal link between the Veteran's diabetes mellitus and any 
incident of active duty.  Indeed, in view of the 25 year gap 
between the claimed disorder and active duty, relating the 
Veteran's diabetes mellitus to his service would be entirely 
speculative. Therefore, there is no duty to provide an 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for schizoaffective disorder is granted.

Service connection for diabetes mellitus is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


